
	

115 SRES 742 ATS: Designating the first week of December 2018, and supporting the designation of each first week of December thereafter, as “Cancer Screen Week”, identifying the burden of cancer in the United States, and encouraging people to talk with their healthcare providers about appropriate screenings for the prevention and early detection of cancer. 
U.S. Senate
2018-12-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 742
		IN THE SENATE OF THE UNITED STATES
		
			December 22, 2018
			Mr. Jones (for himself and Mr. Perdue) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the first week of December 2018, and supporting the designation of each first week of
			 December thereafter, as Cancer Screen Week, identifying the burden of cancer in the United States, and encouraging people to talk with their
			 healthcare providers about appropriate screenings for the prevention and
			 early detection of cancer. 
	
	
 Whereas the American Cancer Society estimates that, in 2018, more than 600,000 people in the United States will lose their lives to cancer;
 Whereas the National Cancer Institute estimates that approximately 18,000 to 210,000 deaths in United States from cancer could be avoided through prevention and early detection;
 Whereas the death rate from cancer dropped 25 percent between 1991 and 2014 because of reductions in smoking and advances in early detection and treatment;
 Whereas, according to the American Cancer Society, the 5-year relative survival rate for cancer detected at the local stage is approximately 55 percent for lung cancer, 90 percent for colon and rectum cancers, 91 percent for cervical cancer, 99 percent for breast cancer, and 98 percent for melanoma of the skin;
 Whereas many of those cancers are often preventable and early detection and treatment are critical, as cancer does not always cause symptoms and many cancers occur in people with no family history of cancer;
 Whereas specific types of cancer disproportionately affect different populations, for example— (1)breast cancer is the most common form of cancer among Black women;
 (2)the rate of prostate cancer among Black men is double the rate for other men;
 (3)the likelihood of developing colorectal cancer for Alaska Natives is double that of other people in the United States;
 (4)cervical cancer is more prevalent among Hispanic and Black women;
 (5)2 out of 3 people diagnosed with lung cancer are 65 years of age or older; and
 (6)melanoma, the deadliest form of skin cancer, is one of the most common types of cancer among young adults;
 Whereas, according to the Centers for Disease Control and Prevention, the rates of screening for many types of cancer among populations for which screenings are recommended remain substantially below the targets set forth in the Healthy People 2020 report;
 Whereas it is critical to reinforce the need for people to discuss their individual risk factors for cancer with their healthcare providers and understand the recommendations for, and benefits of, cancer screening; and
 Whereas it is critical that healthcare providers present individuals who are diagnosed with cancer through screening clear and complete options for further diagnostic or molecular testing and treatment: Now, therefore, be it
		
	
 That the Senate— (1)encourages all people in the United States to talk with their healthcare providers about their risk factors for all types of cancer, including breast, cervical, colon, lung, prostate, and skin cancer, and recommended screening options;
 (2)designates the first week of December 2018 as Cancer Screen Week; and (3)supports the designation of the first week of December as Cancer Screen Week.
